In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-233 CV

____________________


IN RE DONALD MOODY




Original Proceeding



MEMORANDUM OPINION (1)
	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex. 1992).  Relator seeks a writ of mandamus to compel the trial judge to order genetic
testing on Moody and on his children, and to release a restriction on his savings account
for payment of past due child support.  Moody, an inmate, relies upon a criminal statute
as the sole authority for his entitlement to genetic testing.  See Tex. Code Crim. Proc.
Ann. art. 64.01 (Vernon Supp. 2003).  After reviewing the petition, we conclude that the
relator has not shown that he is entitled to any of the relief sought in the petition.
	The petition for writ of mandamus, filed May 15, 2003, is DENIED.
									PER CURIAM

Opinion Delivered June 26, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.